        Case 1:15-md-02657-FDS Document 1388 Filed 03/08/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



                                                   MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION

 This document relates to: All Actions




GLAXOSMITHKLINE LLC’S MOTION TO COMPEL DR. ZAMBELLI-WEINER TO
PRODUCE DOCUMENTS IN COMPLIANCE WITH THE COURT’S PRIOR ORDERS
       GlaxoSmithKline LLC moves for entry of an Order compelling Dr. April Zambelli-Weiner

to produce documents in response to GSK’s document requests consistent with this Court’s prior

orders. For all of the reasons stated in the accompanying Memorandum in Support, GSK

respectfully requests that the Court grant its Motion.
       Case 1:15-md-02657-FDS Document 1388 Filed 03/08/19 Page 2 of 4



                        LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 37.1(a) the undersigned counsel states as follows. Counsel for GSK,

Eva Canaan and Jennifer Hill, conferred with counsel for Dr. Zambelli-Weiner, Eric Gunderson,

on February 22, 2019, at approximately 4:00 p.m. in Columbia, Maryland, and concluded shortly

thereafter. The parties conferred in a good faith effort to narrow the issues of dispute without

success.




                                               2
       Case 1:15-md-02657-FDS Document 1388 Filed 03/08/19 Page 3 of 4



Dated: March 8, 2019
                                  Respectfully submitted,

                                   /s/ Jennifer Stonecipher Hill
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Blvd.
                                  Kansas City, MO 64108
                                  Telephone: (816) 474-6550
                                  Facsimile: (816) 421-5547
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  Admitted pro hac vice

                                  Mark D. Seltzer (BBO # 556341)
                                  Brain K. French (BBO # 637856)
                                  NIXON PEABODY LLP
                                  100 Summer Street
                                  Boston, MA 02110
                                  Telephone: 617-345-1000
                                  Facsimile: 617-345-1300
                                  mseltzer@nixonpeabody.com
                                  bfrench@nixonpeabody.com

                                  George W. Vien (BBO # 547411)
                                  DONNELLY, CONROY & GELHAAR LLP
                                  260 Franklin Street, Suite 1600
                                  Boston, MA 02110
                                  Telephone: 617-720-2880
                                  Facsimile: 617-720-3554
                                  gwv@dcglaw.com

                                  Attorneys for Defendant GlaxoSmithKline LLC




                                      3
        Case 1:15-md-02657-FDS Document 1388 Filed 03/08/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE
       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

       This document will be sent via email and first class mail to:

Eric Gunderson, Esq.
Davis, Agnor, Rapaport & Skalny
10211 Wincopin Circle, Suite 600
Columbia, MD 21044
egunderson@darslaw.com

Attorney for Dr. Zambelli-Weiner



                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 4
